644 F.2d 540
Amelia Price WALKER, Individually and as natural tutrix ofCarla Walker et al., Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 78-3083

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
May 8, 1981.
Jimmie C. Peters, Jena, La., for plaintiffs-appellants.
Edward L. Shaheen, U. S. Atty., D. H. Perkins, Jr., Asst. U. S. Atty., Shreveport, La., for United States.
Before BROWN, TJOFLAT and FRANK M. JOHNSON, Jr., Circuit Judges.
PER CURIAM:


1
Upon remand directed by us, Walker v. United States, 631 F.2d 1263 (5th Cir. 1980), the District Court reconsidered the case in the light of Blanchard v. Engine and Gas Compressor Services, Inc., 613 F.2d 65 (5th Cir. 1980), and correctly granted summary judgment to U.S.A., holding it to have been a Louisiana statutory employer.  AFFIRMED.